NEGATIVE ELECTRODE ACTIVE MATERIAL, NEGATIVE ELECTRODE INCLUDING NEGATIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY INCLUDING NEGATIVE ELECTRODE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claim 3 has been canceled. Claims 1-2 and 4-17 are pending, wherein claim 1 is amended. Claims 1-2 and 4-17 are being examined on the merits in the current Office action.

	
Claim Interpretations
In light of the specification and Applicant’s arguments in the Remarks, the “coating layer” as claimed in claim 1 comprises carbon (or polymer) and a fluorinated material. Thus, the recited “the coating layer is a carbon coating layer or a polymer layer” in claim 1 is being comprising carbon (or polymer) and a fluorinated material, rather than comprising only carbon or polymer.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2016066508 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Hirose) in view of Kim et al. (US 20160190597 A1, hereafter Kim).
Regarding claims 1-2, Hirose teaches a negative electrode active material (See at least Abstract) comprising:
silicon-based active material particles comprising a core comprising SiOx, wherein 0.5 ≤ x ≤ 1.6 (Abstract, [0069]), and a carbon coating layer ([0036], [0037], [0093], [0134]) or a polymer coating layer ([0034]: “polyacrylic acid”). The range of 0.5 ≤ x ≤ 1.6 overlaps that of 0 ≤ x <2 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I); and
the coating layer comprises a fluorinated material comprising an alkali metal such as lithium fluoride LiF ([0034], [0035], [0077], [0087], [0135], [0174]).
Hirose is silent to the fluorinated material being present in an amount of 0.1 wt% to 20 wt%, based on a total weight of the coating layer. However, in the same field of endeavor, Kim discloses that a coating layer coated on a silicon-based material of a composite anode active material includes a fluorinated material (See “metal fluoride”) and a carbon coating layer (See “carbon-based material”) ([0009]-[0015]), and the fluorinated material is present in an amount prima facie case of obviousness exists. See MPEP § 2144.05 (I).

    PNG
    media_image1.png
    446
    883
    media_image1.png
    Greyscale

Regarding claim 4, Hirose teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would readily appreciate that there is always a portion of the 
Regarding claim 5, Hirose teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would know that the silicon-based active material is formed of single particles, since a macroscopic material is composed of microscopic particles and any particle can be identified as “single”.
Hirose further teaches an average particle diameter of the silicon-based active material particles in the form of single particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.1 µm to 50 µm as instantly claimed.
Regarding claim 6, Hirose teaches the negative electrode active material of claim 1, and Hirose further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on ”primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 7, Hirose teaches the negative electrode active material of claim 6, wherein an average particle diameter (D50) of the silicon-based active material particles which are in the form of primary particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.5 µm to 20 µm as instantly claimed.

claims 8 and 10, Hirose teaches the negative electrode active material of claim 1, wherein the core further comprises a metal compound, wherein the metal compound comprises a metal silicate such as Li2SiO3 ([0046], [0082], [0086], [0180]).
Regarding claim 12, Hirose teaches the negative electrode active material of claim 1, and further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on ”primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 13, Hirose teaches the negative electrode active material of claim 1, wherein the coating layer is preferably in the range of 0.1 wt% to 15 wt% with respect to the total of the silicon-based active material and the coating layer ([0038], [0078]. Calculation based on this teaching shows the coating layer is in an amount of 1 wt% to 17.6 wt% based on a total weight of the silicon-based active material particles. The range of 1 wt% to 17.6 wt% overlaps that of 0.1 wt% to 50 wt% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Hirose teaches the negative electrode active material of claim 1, and the coating layer is the carbon coating layer ([0036], [0037], [0093], [0134]), but does not appear to expressly disclose the carbon is amorphous or crystalline. However, one of ordinary skill in the art, reading the reference, would “at once envisage” the claimed “amorphous carbon” or “crystalline”, which are common structural states of a limited number of structural 
Regarding claim 15, Hirose teaches the negative electrode active material of claim 1, further comprising carbon-based active material particles ([0069], [0136], [0195]).
Regarding claim 16, Hirose teaches a negative electrode comprising the negative electrode active material of claim 1 ([0056], Abstract).
Regarding claim 17, Hirose teaches a secondary battery comprising:
the negative electrode of claim 16 ([0103]);
a positive electrode ([0104]);
a separation membrane (“separator”, [0104]) interposed between the positive electrode and the negative electrode ([0104]); and an electrolyte ([0118]).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kim, as applied to claim 1 above, and further in view of Jeong et al. (US 20090075173 A1, hereafter Jeong).
Regarding claim 9, Hirose in view of Kim teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose as modified, as taught by Jeong, in order to suppress the 
Regarding claim 11, Hirose in view of Kim teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose as modified, as taught by Jeong, in order to suppress the initial irreversible reaction and thereby improve initial capacity, initial efficiency, and cycle-life characteristics by suppressing its initial irreversible reaction ([0016]).
Hirose in view of Kim and Jeong further teaches that the amount of the metal oxide included in the core can be optimized to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037]). Therefore the amount of the metal oxide is a result-effective variable. It would have been obvious to one of ordinary skill in the art to have optimized the amount of the metal oxide of Hirose in view of Kim and Jeong to arrive at the instantly claimed range of 1 wt% to 60 wt% based on a total weight of the core, in order to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037], Jeong).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the range calculation based on paragraphs [0013]-[0014] of Kim, this Office action has provided the above details for how to obtain the range of 2 wt% to 99 wt%.
In response to Applicant’s recitation of weight ratios of Examples 1-4 in Kim, it is respectfully noted the data in Examples 1-4 were/are not relied on to reject the claims. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). In the instant case, the teachings of Kim in paragraphs [0013]-[0014] have been relied on to reject the claims. The said teachings are sufficient to teach the claimed range of 0.1 wt% to 20 wt%, as addressed above.
Applicant’s allegation that “Therefore, a person having ordinary skill in the art would understand that the amount of metal fluoride has to be larger than the carbon-based material. Therefore, the composition ‘wherein the fluorinated material is present in an amount of 0.1 wt% to 20 wt%, based on the total weight of the coating layer’ of the present invention is even more difficult to be derived” is not persuasive, because the fact is that the teachings in paragraphs [0013]-[0014] of Kim do teach the claimed range of 0.1 wt% to 20 wt%.
Applicant’s argument with respect to the purpose of the present invention is not commensurate with the scope of the claims. The claims do not claim the purpose.
Applicant’s arguments and the Declaration have been fully considered, but not persuasive for at least the following reasons:
1) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the data provided do not cover the full range of 0.1 wt% to 20 wt% as claimed.
2) The data provided did not compare the claimed invention to the closest prior art (e.g., Kim). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II.
3) The unexpected property or result must actually be unexpected and of statistical significance. See MPEP 716.02(b). However, this is not the case for the data provided in the Declaration. The properties provided in the Table A-C do not show significant change and thus not unexpected. The only 3 data points are not of statistical significance.
The previous obviousness-type double patenting rejection has been withdrawn. The argument is therefore moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727